Citation Nr: 1106777	
Decision Date: 02/18/11    Archive Date: 02/28/11	

DOCKET NO.  08-03 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for depression with 
anxiety disorder and anorexia, initially evaluated as 10 percent 
disabling prior to November 14, 2008, and as 30 percent disabling 
thereafter.   

2.  Entitlement to an increased rating for sleep apnea with 
primary snoring, initially evaluated as noncompensably disabling 
prior to April  29, 2008, and as 50 percent disabling thereafter.   

3.  Entitlement to an initial compensable evaluation for migraine 
headaches.   

4.  Entitlement to an initial evaluation in excess of 10 percent 
for bursitis of the left (major) shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to December 2006.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of February 2007, September 2007, November 2008, and 
May 2010 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as to 
the severity of the service-connected disabilities currently at 
issue.  

In that regard, the Veteran last underwent a VA psychiatric 
examination for compensation purposes in May 2009.  However, in 
correspondence received in August 2009, the Veteran indicated 
that, since the time of that examination, her service-connected 
psychiatric symptomatology had increased in severity.  Further 
noted is that the Veteran last underwent a VA examination for 
evaluation of her service-connected migraine headaches in 
March 2008, almost three years ago.  Under the circumstances, the 
Board is of the opinion that additional, more contemporaneous 
examinations would be appropriate prior to a final adjudication 
of the Veteran's current claims for increase.  See Snuffer Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see 
also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board observes that, in a rating decision of mid May 2010, 
the RO increased the Veteran's previously-assigned noncompensable 
evaluation for service-connected sleep apnea with primary snoring 
to 50 percent, effective April 29, 2008, the date the Veteran was 
prescribed a continuous positive airway pressure (CPAP) machine 
for treatment of her service-connected sleep apnea.  That same 
rating decision increased the Veteran's previous-assigned 
10 percent evaluation for service-connected depression with 
anxiety disorder and anorexia to 30 percent, effective from 
November 14, 2008, the date of reported VA outpatient treatment.  
Significantly, during the course of that rating decision, and 
once again in a Supplemental Statement of the Case (SSOC) dated 
in June 2010, it was noted that part of the evidence considered 
in determining the Veteran's entitlement to increased evaluations 
consisted of VA treatment records from the El Paso Health Care 
System (including all outpatient clinics in the El Paso Health 
Care System jurisdiction) covering the period from July 30, 2007 
through April 20, 2010.  Additionally referenced was a VA 
examination conducted on October 25, 2008, reportedly for the 
purpose of evaluating the severity of the Veteran's service-
connected psychiatric disorder.  Regrettably, neither the 
aforementioned El Paso outpatient treatment records nor the 
October 2008 VA examination report are at this time a part of the 
Veteran's claims folder.  Under the circumstances, an attempt 
must be made to obtain those records prior to a final 
adjudication of the Veteran's current claims.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:  

1.  The RO/AMC should attempt to obtain a 
report of the aforementioned October 25, 
2008 VA examination, as well as any and all 
VA treatment records for the Veteran from 
the El Paso Health Care System (including 
all outpatient clinics in the El Paso 
Health Care System jurisdiction) for the 
period from July 30, 2007 through April 20, 
2010, and specifically including any report 
of VA outpatient psychiatric treatment on 
November 14, 2008.  All such records, once 
obtained, should be made a part of the 
Veteran's claims folder.  Moreover, all 
attempts to procure those records should be 
documented in the file.  Should the RO/AMC 
be unable to obtain the records in 
question, a notation to that effect should 
be included in the claims folder.  In 
addition, the Veteran and her 
representative should be informed of any 
such problem.  

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
March 2009, the date of the most recent VA 
examinations of record, should also be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
her representative should be informed of 
any such problem.  

3.  The Veteran should then be afforded VA 
psychiatric, respiratory, neurologic, and 
orthopedic examinations in order to more 
accurately determine the severity of her 
service-connected depression with anxiety 
disorder and anorexia, sleep apnea with 
primary snoring, migraine headaches, and 
bursitis of the left shoulder.  The RO/AMC 
is advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examinations.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiners prior 
to completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

As regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the respiratory 
examination, the examiner should 
specifically comment as to whether, based 
on the evidence of record, at any time 
during the period from December 23, 2006 to 
April 29, 2008, the Veteran's service-
connected sleep apnea was productive of 
persistent, daytime hypersomnolence.  

Following completion of the neurologic 
examination, the examiner should 
specifically comment as to whether the 
Veteran's service-connected migraine 
headaches are productive of characteristic 
prostrating attacks averaging one in two 
months over the past several months, as 
opposed to characteristic prostrating 
attacks occurring on an average once a 
month over the last several months, or very 
frequent, completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.  

Finally, following completion of the 
orthopedic examination, the examiner should 
specifically comment regarding the severity 
of the Veteran's service-connected bursitis 
of the left (major) shoulder, to include 
any and all limitation of motion (e.g., 
flexion, abduction, and/or internal and 
external rotation), as well as any 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity or 
atrophy of disuse.  The examiner should 
additionally discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  In addition, the examiner 
should inquire as to whether the Veteran 
experiences flare-ups associated with her 
service-connected left shoulder disability.  
To the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.  


4.  The RO/AMC should then readjudicate the 
Veteran's claims for increased evaluations.  
Should the benefits sought on appeal remain 
denied, the Veteran and her representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claims for benefits since the 
issuance of the most recent SSOC in 
June 2010.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A §§ 
5109B, 7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

